PER CURIAM:
Paul B. Goist has noted an appeal from the district court’s order denying Leland M. Bryson’s petition of third party interest in forfeited property. Goist attempted to assert his interest in the forfeited property within the proceeding filed by Leland Bryson. Despite his attempts—both in the district court and in this court—Goist was not made a party to the proceedings. See 21 U.S.C. § 853(k), (n) (2000); United States v. Phillips, 185 F.3d 183, 186 (4th Cir.1999) (“Section 853(n) provides the exclusive means by which a third party can assert his interest in forfeited property.”). Accordingly, we deny the United States’ motion to strike Goist’s informal brief and dismiss Goist’s appeal for lack of standing. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.